Egan Jr., J.
Defendant pleaded guilty to various felony drug offenses and was sentenced as a second felony offender to concurrent prison terms of 8 to 16 years. Thereafter, defendant petitioned for resentencing pursuant to the Drug Law Reform Act of 2009 (L 2009, ch 56, codified in CPL 440.46). County Court denied the application from the bench and this appeal ensued.
Absent County Court’s bench decision being reduced to a written order as required by the Drug Law Reform Act (L 2004, ch 738, § 23), this Court does not have jurisdiction to consider defendant’s appeal and the matter must be remitted to County Court for issuance of an appropriate order (People v Civitello, 89 AD3d 1244 [2011]; People v Buckery, 84 AD3d 1588, 1589 [2011]).
Mercure, A.EJ., Spain, Kavanagh and Stein, JJ., concur. Ordered that the appeal is dismissed, and matter remitted to the County Court of Schenectady County for further proceedings not inconsistent with this Court’s decision.